DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second structures must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the first and second structures as described in the specification. The figures also do not show the pitch “p” as disclosed in paragraph 0078. Examiner notes that not all errors may have been found.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a clearly defined “first structure” and a clearly defined “second structure.” The specification does not clearly define what these two structures are and can be interpreted as the same object with two arbitrary labels. The drawings do not show two distinct structures with two distinct numerical references. The specification discloses the concept of multiple distinct targets, but not two distinct structures because the specification details that a “target structure may comprise more or fewer than 4 targets, or only a single target.” This implies that the structures are different than the targets. Further the specification discloses that “interference between a first structure or first grating (e.g., in a first layer: a bottom grating) and a second structure or second grating (e.g., in a second layer: a top grating) is created. Is the structure distinct from the grating or is it the grating? The specification can be read both ways. This then creates a confusion that cannot be resolved by Examiner because there is no clear definition for all of these elements that may or may not be the same element. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-15, 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pförtner et al (Pförtner, Andreas, and Johannes Schwider. "Red-green-blue interferometer for the metrology of discontinuous structures." Applied optics 42.4 (2003): 667-673.).
Regarding Independent Claim 1, Pförtner teaches:
A method for obtaining a computationally determined interference electric field describing scattering of radiation by a pair of structures comprising a first structure and a second structure on a substrate, the method comprising: 
illuminating the first structure with a first incident illumination radiation having a first wavelength to generate a first radiation scattered by the first structure (See Fig. 4 below. Label the white light or the 532nm beam as the first incident illumination radiation. It passes through the optical paths to hit target “Object.”); and 
illuminating the second structure with a second incident illumination radiation having a second wavelength to generate a second radiation scattered by the second structure (See Fig. 4 below. Label the 633nm beam as the second incident illumination radiation. It passes through the optical paths to hit target “Object.”); 
the first wavelength being selected to optimize a signal strength of the first radiation and the second wavelength being selected to optimize a signal strength of the second radiation (See Fig. 4 below. Label the white light as the first incident illumination radiation. These are both optimal for providing two distinct beams of light.).

    PNG
    media_image1.png
    710
    343
    media_image1.png
    Greyscale

Regarding Claim 2, Pförtner teaches all elements of claim 1, upon which this claim depends.
Pförtner teaches adjusting a structural form of the first structure based on a desired signal strength or a signal robustness of the first radiation (Introduction page 667 column 1 paragraph 1 wherein the object under test is moved; Experimental Setup Page 670 column 1 and elsewhere wherein the object under test is moved. See Fig. 4.); and adjusting a structural form of the second structure based on a desired signal strength or signal robustness of the second radiation (Introduction page 667 column 1 paragraph 1 wherein the object under test is moved. Any positions can be considered, in the broadest reasonable interpretation, a second object that is then moved again; Experimental Setup Page 670 column 1 and elsewhere wherein the object under test is moved. See Fig. 4.).
Regarding Claim 8, Pförtner teaches all elements of claim 1, upon which this claim depends.
Pförtner teaches determining a first electric field relating to the first radiation (See Fig. 4 below. Label the white light or the 532nm beam as the first incident illumination radiation. There is an electric field associated with this wavelength of light.); determining a second electric field relating to the second radiation (See Fig. 4 below. Label the 633nm beam as the second incident illumination radiation. It passes through the optical paths to hit target “Object.”); and determining an interference electric field based on the determined first electric field and second electric field (Introduction page 667 column 1 paragraph 1; Data-Acquisition and Evaluation Procedure in RGB Interferometry Page 668 columns 1 & 2 and elsewhere where interference is discussed being calculated.).
Regarding Claim 9, Pförtner teaches all elements of claim 8, upon which this claim depends.
Pförtner teaches determining a characteristic of interest relating to the pair of structures from the computationally determined interference electric field (Abstract; Introduction page 667 column 1 paragraph 1; Page 669 column 1 paragraph 2 and elsewhere.), wherein the characteristic of interest comprises overlay that describes a relative lateral displacement between the first structure and second structure (Abstract; Introduction page 667 column 1 paragraph 1; Page 669 column 1 paragraph 2 and elsewhere wherein the object is moved and allows for overlap or overlay.).
Regarding Claim 10, Pförtner teaches all elements of claim 8, upon which this claim depends.
Pförtner teaches determining a first characteristic of interest value from the computationally determined interference electric field (Data-Acquisition and Evaluation Procedure in RGB Interferometry, Page 668 columns 1 & 2 wherein the first step three phase patterns modulo 2 of the object are measured.); determining a second characteristic of interest value from a corresponding sensed interference electric field resulting from interference of the first electric field and the second electric field (Data-Acquisition and Evaluation Procedure in RGB Interferometry, Page 668 columns 1 & 2 wherein the first step three phase patterns modulo 2 of the object are measured. The object is moving; therefore a second surface is provided.); and combining the first characteristic of interest value and the second characteristic of interest value to obtain a final characteristic of interest value (Data-Acquisition and Evaluation Procedure in RGB Interferometry, Page 668 columns 1 & 2 wherein The least-squares algorithm is based on the general derivation of phase-shift interferometry equations15 and is not described here. After the calculation we end up with three phase patterns mod 2 of the object.).
Regarding Claim 12, Pförtner teaches all elements of claim 1, upon which this claim depends.
Pförtner teaches at least a portion of the first radiation and at least or portion of the second radiation are detected separately (Experimental setup page 669 column 2 wherein “a light source with a broad spectrum or three widely separated wavelengths is used, as with RGB interferometry” and page 671 column 1 wherein “beam splitting optics of the camera perfectly separates the three wavelengths of the lasers.”).
Regarding Claim 13, Pförtner teaches all elements of claim 1, upon which this claim depends.
Pförtner teaches positioning the first structure and the second structure in a partially overlapping manner in the direction of incident illuminating radiation (Abstract; Introduction page 667 column 1 paragraph 1; Page 669 column 1 paragraph 2 and elsewhere wherein the object is moved and allows for overlap or overlay.), wherein one of the first structure and second structure is larger than the other and/or offset relative to the other (Abstract; Introduction page 667 column 1 paragraph 1; Page 669 column 1 paragraph 2 and elsewhere wherein one can arbitrarily label any scanned section larger than another scanned section.), so as to enable capture of intensity measurements of the first radiation and second radiation in a single acquisition (Abstract; Introduction page 667 column 1 paragraph 1; Page 669 column 1 paragraph 2 and elsewhere wherein the object is moved and allows for overlap or overlay.).
Regarding Claim 14, Pförtner teaches:
A non-transitory computer program product comprising machine-readable instructions for causing a processor to cause performance of a method for obtaining a computationally determined interference electric field describing scattering of radiation by a pair of structures comprising a first structure and a second structure on a substrate, the method comprising: 
illuminating the first structure with a first incident illumination radiation having a first wavelength to generate a first radiation scattered by the first structure (See Fig. 4 below. Label the white light or the 532nm beam as the first incident illumination radiation. It passes through the optical paths to hit target “Object.”); and 
illuminating the second structure with a second incident illumination radiation having a second wavelength to generate a second radiation scattered by the second structure (See Fig. 4 below. Label the 633nm beam as the second incident illumination radiation. It passes through the optical paths to hit target “Object.”); 
the first wavelength being selected to optimize a signal strength of the first radiation and the second wavelength being optimized for a signal strength of the second radiation (See Fig. 4 below. Label the white light as the first incident illumination radiation. These are both optimal for providing two distinct beams of light.).
Regarding Claim 15, Pförtner teaches:
A metrology apparatus comprising: 
a processor (Page 668 Column 2, bottom of the only complete paragraph in that column.); and 
a memory comprising machine-readable instructions for causing the processor to perform a method for obtaining a computationally determined interference electric field describing scattering of radiation by a pair of structures comprising a first structure and a second structure on a substrate (Page 668 Column 2, bottom of the only complete paragraph in that column. See also the figures 5-8 wherein these could not be produced without a computer processor with available memory.), the processor being configured to: 
illuminate the first structure with a first incident illumination radiation having a first wavelength to generate a first radiation scattered by the first structure (See Fig. 4 below. Label the white light or the 532nm beam as the first incident illumination radiation. It passes through the optical paths to hit target “Object.”); and 
illuminate the second structure with a second incident illumination radiation having a second wavelength to generate a second radiation scattered by the second structure (See Fig. 4 below. Label the 633nm beam as the second incident illumination radiation. It passes through the optical paths to hit target “Object.”); 
the first wavelength being selected to optimize a signal strength of the first radiation and the second wavelength being selected to optimize a signal strength of the second radiation (See Fig. 4 below. Label the white light as the first incident illumination radiation. These are both optimal for providing two distinct beams of light.).
Regarding Claim 20, Pförtner teaches all elements of claim 15, upon which this claim depends.
Pförtner teaches the processor is further configured to: determine a characteristic of interest relating to the pair of structures from a measured interference electric field (Data-Acquisition and Evaluation Procedure in RGB Interferometry, Page 668 columns 1 & 2 wherein the first step three phase patterns modulo 2 of the object are measured.), wherein the characteristic of interest comprises overlay that describes a relative lateral displacement between the first structure and second structure (Data-Acquisition and Evaluation Procedure in RGB Interferometry, Page 668 columns 1 & 2 wherein the first step three phase patterns modulo 2 of the object are measured. The object is moving; therefore a second surface is provided.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pförtner et al (Pförtner, Andreas, and Johannes Schwider. "Red-green-blue interferometer for the metrology of discontinuous structures." Applied optics 42.4 (2003): 667-673.).
Regarding Claim 5, Pförtner teaches all elements of claim 1, upon which this claim depends.
Pförtner teaches the selecting comprises: selecting a first wavelength that is twice as long as the selected second wavelength (See Fig. 4 below. Label the white light as the first incident illumination radiation. It will contain a wavelength that is twice of another selected because white light contains all wavelengths. The also works if the other wavelength is arbitrarily labeled first.).
Pförtner may not explicitly teach that a pitch value of the first structure is twice a pitch value of the second structure.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a pitch value of the first structure is twice a pitch value of the second structure because Pförtner already discusses scanning an object with a varying surface that contain ridges. See Fig. 5 of Pförtner. Examiner will interpret figure 5 as meeting the metes and bounds of the claimed pitch.
Regarding Claim 6, Pförtner teaches all elements of claim 1, upon which this claim depends.
Pförtner may not explicitly teach performing a phase and transmission calibration operation to calibrate sensing between the first radiation and the second radiation.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to perform a phase and transmission calibration operation to calibrate sensing between the first radiation and the second radiation because, if the device making measurements is not properly calibrated for all forms of data, one cannot trust that the data captured is accurate, reliable, or even meaningful.
Regarding Claim 18, Pförtner teaches all elements of claim 15, upon which this claim depends.
Pförtner teaches the first wavelength is selected to have a value that is twice a value of the second wavelength (See Fig. 4 below. Label the white light as the first incident illumination radiation. It will contain a wavelength that is twice of another selected because white light contains all wavelengths. The also works if the other wavelength is arbitrarily labeled first.), 
Pförtner may not explicitly teach that a pitch value of the first structure is twice a pitch value of the second structure.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a pitch value of the first structure is twice a pitch value of the second structure because Pförtner already discusses scanning an object with a varying surface that contain ridges. See Fig. 5 of Pförtner. Examiner will interpret figure 5 as meeting the metes and bounds of the claimed pitch.
Regarding Claim 19, Pförtner teaches all elements of claim 18, upon which this claim depends.
Pförtner teaches the value comprises a wavelength of the first wavelength that is between 400nm and 1000nm (See Fig. 4 wherein the wavelengths all fall in that claimed range.).

Allowable Subject Matter
Claims 3-4, 11, & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Pförtner teaches all elements of claim 1, upon which this claim depends.
Pförtner does not teach selecting the first wavelength of the first incident radiation to penetrate one or more opaque layers between the first structure and the second structure.
Regarding Claim 4,
The method of claim 3, further comprising: selecting the second wavelength of the second incident radiation to not penetrate the one or more opaque layers between the first structure and the second structure, the first structure being located below the second structure.
Regarding Claim 7,
The method of claim 6, wherein the calibration operation further comprises: illuminating first structure and the second structure with multiple wavelengths; detecting scattered radiation; determining a phase and amplitude relation of an imaging sensor between the multiple wavelengths; and determining a relative location between the first structure and the second structure based on the determined phase and amplitude relation.
Regarding Claim 11, Pförtner teaches all elements of claim 1, upon which this claim depends.
Pförtner does not teach performing a holographic microscopy measurement of higher diffraction orders of the first radiation and second radiation, based on a known reference field value.
Regarding Claim 16, Pförtner teaches all elements of claim 15, upon which this claim depends.
Pförtner does not teach the processor is further configured to: adjust the first wavelength of the first incident radiation to penetrate one or more opaque layers between the first structure and the second structure.
Regarding Claim 17,
The metrology apparatus of claim 16, wherein the processor is further configured to: adjust the second wavelength of the second incident radiation to not penetrate the one or more opaque layers between the first structure and the second structure, the first structure being located below the second structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed but not cited represent analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858